PER CURIAM:
Por la autoridad de Riera v. Tribunal Superior, 79 D.P.R. 635 (1956), el Administrador de Estabili-zación Económica se negó a fijar un alquiler razonable al arrendamiento de un solar vacío en el cual la corporación arrendataria levantó una estructura de aluminio, de tipo desmontable con piso de concreto, que le servía de oficina y a la vez para mantener bajo techo y en exhibición los automóviles que la arrendataria tenía para la venta, siendo su negocio el de la venta de automóviles. En esa edificación, con otras mejoras, la arrendataria invirtió unos $6,000.00. Cuando se hizo el primer contrato de arrendamiento en el año 1955 por un canon de $125 se estableció que la arrenda-taria devolvería el solar vacío tal como se le entregaba, sin dejar allí estructura alguna. En 1957 se hizo un nuevo arren-*67damiento por un canon sustancialmente mayor de $275 y para esa fecha ya la arrendataria había erigido la estructura. Se reprodujo la cláusula anterior en cuanto a la remoción de toda estructura. Al exigirle el dueño un canon de arrenda-miento de $500 que la arrentaria consideró opresivo, acudió ella a la Administración de Estabilización Económica para que fijara un canon rezonable. De primera intención la Ad-ministración fijó un canon provisional de $300, pero luego dejó sin efecto dicha orden siguiendo la doctrina sentada por este Tribunal en el caso citado de Riera, y se negó en defini-tiva a intervenir. La Sala de San Juan del Tribunal Superior confirmó al Administrador.
Expedimos certiorari para considerar la norma sentada en Riera a la luz de otros hechos y circunstancias presentes en este caso, distinta a la situación de aquél, entre ellos el hecho de que la edificación era esencial para que la arrenda-taria efectuara su negocio.
Pendiente el recurso ante nos, la Asamblea Legislativa por la Ley Núm. 67 de 19 de junio de 1964 enmendó, entre otros, los Arts. 4 y 22 de la Ley de Alquileres Razonables, resultando ahora en virtud de dicha Ley, que tuvo vigencia inmediata, y de las enmiendas, que han quedado bajo la reglamentación de la Ley de Alquileres Razonables y jurisdicción del Administrador todos los solares dedicados a cualquier fin — Art. 22(e) — al incluirse éstos en la definición de “propiedad de alquiler”.
No existe en este recurso la fijación de un canon provisional. Por otra parte, cualquier canon que se fije por el Administrador no puede tener efecto retrospectivo por disposición expresa de ley. En ausencia de esas circunstancias, y vista la Ley Núm. 67 antes mencionada, cualquier decisión que emita este Tribunal carecería de virtualidad y sería académica, ya que si se confirma el fallo de la Sala sentenciadora, el Administrador está investido de facultad para reglamentar el alquiler en este solar, y de revocarse, *68el Administrador tiene ya esa facultad en virtud de la Ley Núm. 67.

Por las razones anteriormente expuestas se archivará el recurso por académico.